DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/29/2017. It is noted, however, that applicant has not filed a certified copy of the CN201710976980.2 application as required by 37 CFR 1.55.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 10, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dorrance et al. (US 9,779,561 B1; pub. Oct. 3, 2017).
Regarding claim 1, Dorrance et al. disclose: a device for optical distance measurement (fig.3), wherein, the device for optical distance measurement comprises: a light emitter (fig.3 item 204), configured to emit light to a target object (fig.3 item V); a light receiver (fig.3 item 202), configured to receive reflected light (fig.3 item 210) obtained after the light is emitted to the target object, wherein the light receiver comprises a lens (col.6 L60-63) and an array image sensor (fig.3 item 205), the array image sensor comprises a photosensitive area, the photosensitive area is divided into one or more photosensitive sub-areas (col.7 L50-57), and the one or more photosensitive sub-areas are configured to collect one or more light spots of the reflected light (fig.3 item 210); and the light receiver is further configured to generate a response signal, wherein the response signal comprises position information of the one or more light spots of the reflected light (col.9 L21-22); and a processor, configured to receive the response signal generated by the light receiver, and calculate, according to the position information of the light spots of the reflected light, a distance from the target object to the device for optical distance measurement by triangulation method (col.7 L13-29).
Regarding claim 10, Dorrance et al. disclose: a photosensitive area, wherein the photosensitive area is divided into one or more photosensitive sub-areas, and the one or more photosensitive sub-areas are configured to collect one or more light spots of reflected light, and obtain position information of the one or more light spots of the reflected light; and the array image sensor is further configured to generate a response signal, and send the response signal to a processor, wherein, the response signal comprises the position information of the one or more light spots of the reflected light (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 17, Dorrance et al. disclose: receiving, by an array image sensor, reflected light obtained after the light is emitted to the target object, and generating a response signal, wherein, the response signal comprises position information of one or more light spots of the reflected light, the array image sensor comprises a photosensitive area, and the array image sensor divides the photosensitive area into one or more photosensitive sub-areas, so that the array image sensor collects the one or more light spots of the reflected light by using the one or more photosensitive sub-areas; and calculating, by a processor, a distance from the target object to the array image sensor according to the position information of the one or more light spots of the reflected light (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 19, Dorrance et al. disclose: the collecting the one or more light spots of the reflected light comprises: when the light emitter for optical distance measurement emits multiple beams of spot-shaped light, collecting, by the multiple photosensitive sub-areas, multiple light spots of the reflected light, wherein the multiple light spots of the reflected light are distributed in a cross-like shape or a matrix-like shape in the multiple photosensitive sub-areas (fig.3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 11-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dorrance et al. (US 9,779,561 B1; pub. Oct. 3, 2017) in view of Metcalfe et al. (US 2002/0060795 A1; pub. May 23, 2002).
Regarding claim 2, Dorrance et al. disclose: using a two-dimensional sensor, which means pixels in form of rows & columns (claim 10). Dorrance et al. are silent about: the photosensitive area is divided into one or more photosensitive sub-areas comprises: the photosensitive area is divided into one or more strip-shaped photosensitive sub-areas, wherein the photosensitive sub-area has M rows, wherein M is a positive integer greater than or equal to 1; and the array image sensor is further configured to: obtain column position information of the one or more light spots of the reflected light after the one or more light spots of the reflected light is collected by the one or more photosensitive sub-areas.
In a similar field of endeavor, Metcalfe et al. disclose: the photosensitive area is divided into one or more photosensitive sub-areas comprises: the photosensitive area is divided into one or more strip-shaped photosensitive sub-areas, wherein the photosensitive sub-area has M rows, wherein M is a positive integer greater than or equal to 1; and the array image sensor is further configured to: obtain column position information of the one or more light spots of the reflected light after the one or more light spots of the reflected light is collected by the one or more photosensitive sub-areas (para. [0038], [0068]) motivated by the benefits for low cost, high speed triangulation sensing (Metcalfe et al. para. [0014], [0020]-[0021]).
In light of the benefits for a low cost, high speed triangulation sensing as taught by Metcalfe et al., it would have been obvious tone one of ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus of Dorrance et al. with the teachings of Metcalfe et al.
Regarding claim 3, Dorrance et al. disclose: the one or more photosensitive sub-areas are configured to collect the one or more light spots of the reflected light comprises: when the light emitter emits multiple beams of spot-shaped light, multiple photosensitive sub-areas are configured to collect multiple light spots of the reflected light, wherein the multiple light spots of the reflected light are distributed in a cross-like shape or a matrix-like shape in the multiple photosensitive sub-areas (fig.3).
Regarding claim 4, Metcalfe et al. disclose: the array image sensor is configured to obtain column position information of the one or more light spots of the reflected light (claim 16) comprises: the array image sensor obtains column coordinate information of a barycenter position of the one or more light spots of the reflected light (para. [0038]-[0041]) motivated by the benefits for low cost, high speed triangulation sensing (Metcalfe et al. para. [0014], [0020]-[0021]).
Regarding claim 11, Dorrance et al. disclose: using a two-dimensional sensor, which means pixels in form of rows & columns (claim 10). Dorrance et al. are silent about: the photosensitive area is divided into one or more strip-shaped photosensitive sub-areas, wherein the photosensitive sub-areas has M rows, wherein M is a positive integer greater than or equal to 1; and wherein the one or more photosensitive sub-areas are configured to obtain the position information of the one or more light spots of the reflected light by: obtaining column position information of the one or more light spots of the reflected light after the one or more light spots of the reflected light are collected by the one or more photosensitive sub-areas.
In a similar field of endeavor, Metcalfe et al. disclose: the photosensitive area is divided into one or more strip-shaped photosensitive sub-areas, wherein the photosensitive sub-areas has M rows, wherein M is a positive integer greater than or equal to 1; and wherein the one or more photosensitive sub-areas are configured to obtain the position information of the one or more light spots of the reflected light by: obtaining column position information of the one or more light spots of the reflected light after the one or more light spots of the reflected light are collected by the one or more photosensitive sub-areas (para. [0038], [0068]) motivated by the benefits for low cost, high speed triangulation sensing (Metcalfe et al. para. [0014], [0020]-[0021]).
In light of the benefits for a low cost, high speed triangulation sensing as taught by Metcalfe et al., it would have been obvious tone one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Dorrance et al. with the teachings of Metcalfe et al.
Regarding claim 12, Dorrance et al. disclose: the one or more photosensitive sub-areas are configured to collect the one or more light spots of the reflected light by: collecting multiple light spots of the reflected light, wherein the multiple light spots of the reflected light are distributed in a cross-like shape or a matrix-like shape in the multiple photosensitive sub-areas (fig.3).
Regarding claim 18, Dorrance et al. disclose: using a two-dimensional sensor, which means pixels in form of rows & columns (claim 10). Dorrance et al. are silent about: after the collecting the one or more light spots of the reflected light, the method further comprises: obtaining column position information of the one or more light spots of the reflected light.
In a similar field of endeavor, Metcalfe et al. disclose: after the collecting the one or more light spots of the reflected light, the method further comprises: obtaining column position information of the one or more light spots of the reflected light. (para. [0038], [0068]) motivated by the benefits for low cost, high speed triangulation sensing (Metcalfe et al. para. [0014], [0020]-[0021]).
In light of the benefits for a low cost, high speed triangulation sensing as taught by Metcalfe et al., it would have been obvious tone one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Dorrance et al. with the teachings of Metcalfe et al.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dorrance et al. (US 9,779,561 B1; pub. Oct. 3, 2017) in view of Metcalfe et al. (US 2002/0060795 A1; pub. May 23, 2002) and further in view of Allen et al. (US 2019/0096057 A1; pub. Mar. 28, 2019).
Regarding claim 5, the combined references are silent about: the array image sensor is further configured to: calculate an average value of grayscale values of several pixels in each column of the photosensitive sub-area, wherein a calculated result is a result in which pixel information of the M rows is compressed into pixel information of one row or several rows.
In a similar field of endeavor, Allen et al. disclose: the array image sensor is further configured to: calculate an average value of grayscale values of several pixels in each column of the photosensitive sub-area, wherein a calculated result is a result in which pixel information of the M rows is compressed into pixel information of one row or several rows (para. [0252]) motivated by the benefits for speedy image transfer and image processing time (Allen et al. para. [0252]).
In light of the benefits for a low cost, high speed triangulation sensing as taught by Allen et al., it would have been obvious tone one of ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus of Dorrance et al. and Metcalfe et al. with the teachings of Allen et al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dorrance et al. (US 9,779,561 B1; pub. Oct. 3, 2017) in view of Sonn et al. (US 2019/0056498 A1; pub. Feb. 21, 2019).
Regarding claim 6, Dorrance et al. are silent about: multiple photosensitive sub-areas, one or more of the multiple photosensitive sub-areas being set, by the array image sensor, as valid photosensitive areas, while the remaining photosensitive sub-areas being set as invalid photosensitive areas; wherein, the array image sensor generates and outputs a response signal, after the light spots of the reflected light are collected by the valid photosensitive areas, while the array image sensor skips outputting a response signal, after the light spots of the reflected light are collected by the invalid photosensitive areas.
In a similar field of endeavor, Sonn et al. disclose: multiple photosensitive sub-areas, one or more of the multiple photosensitive sub-areas being set, by the array image sensor, as valid photosensitive areas, while the remaining photosensitive sub-areas being set as invalid photosensitive areas; wherein, the array image sensor generates and outputs a response signal, after the light spots of the reflected light are collected by the valid photosensitive areas, while the array image sensor skips outputting a response signal, after the light spots of the reflected light are collected by the invalid photosensitive areas (para. [0241]) motivated by the benefits for improved image quality (Sonn et al. para. [0195]).
In light of the benefits for improved image quality as taught by Sonn et al., it would have been obvious tone one of ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus of Dorrance et al. with the teachings of Sonn et al.

Claims 7, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dorrance et al. (US 9,779,561 B1; pub. Oct. 3, 2017) in view of Metcalfe et al. (US 2002/0060795 A1; pub. May 23, 2002) and further in view of Send et al. (US 2020/0011995 A1; pub. Jan. 9, 2020).
Regarding claim 7, Dorrance et al. are silent about: the array image sensor is further configured to: dynamically adjust a height position of the photosensitive sub-area, so that a barycenter of the one or more light spots of the reflected light falls into the photosensitive sub-area.
In a similar field of endeavor, Metcalfe et al. disclose: a barycenter of the one or more light spots of the reflected light falls into the photosensitive sub-area (para. [0038]-[0041]) motivated by the benefits for low cost, high speed triangulation sensing (Metcalfe et al. para. [0014], [0020]-[0021]). 
In light of the benefits for a low cost, high speed triangulation sensing as taught by Metcalfe et al., it would have been obvious tone one of ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus of Dorrance et al. with the teachings of Metcalfe et al.
Metcalfe et al. are silent about: dynamically adjust a height position of the photosensitive sub-area, so that a barycenter of the one or more light spots of the reflected light falls into the photosensitive sub-area.
In a similar field of endeavor, Send et al. disclose: dynamically adjust a height position of the photosensitive sub-area, so that a barycenter of the one or more light spots of the reflected light falls into the photosensitive sub-area (para. [0190], [0413]) motivated by the benefits to optimize the position of the light spot (Send et al. para. [0190]).
In light of the benefits to optimize the position of the light spot as taught by Send et al., it would have been obvious tone one of ordinary skill in the art before the effective filing of the claimed invention of modify the apparatus of Dorrance et al. and Metcalfe et al. with the teachings of Send et al.
Regarding claim 15, Dorrance et al. are silent about: the array image sensor is further configured to: dynamically adjust a height position of the photosensitive sub-area, so that a barycenter of the one or more light spots of the reflected light falls into the photosensitive sub-area.
Metcalfe et al. are silent about: dynamically adjust a height position of the photosensitive sub-area, so that a barycenter of the one or more light spots of the reflected light falls into the photosensitive sub-area.
In a similar field of endeavor, Send et al. disclose: dynamically adjust a height position of the photosensitive sub-area, so that a barycenter of the one or more light spots of the reflected light falls into the photosensitive sub-area (para. [0190], [0413]) motivated by the benefits to optimize the position of the light spot (Send et al. para. [0190]).
In light of the benefits to optimize the position of the light spot as taught by Send et al., it would have been obvious tone one of ordinary skill in the art before the effective filing of the claimed invention of modify the apparatus of Dorrance et al. and Metcalfe et al. with the teachings of Send et al.
Regarding claim 16, Dorrance et al. disclose: the array image sensor is a complementary metal-oxide-semiconductor CMOS image sensor or a charge-coupled device CCD image sensor (col.7 L53-55).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dorrance et al. (US 9,779,561 B1; pub. Oct. 3, 2017) in view of Send et al. (US 2020/0011995 A1; pub. Jan. 9, 2020).
Regarding claim 8, Dorrance et al. are silent about: the light emitter comprises a laser source and an optical splitter, wherein the optical splitter is configured to split spot-shaped laser emitted by the laser source into one or more beams of spot-shaped laser.
In a similar field of endeavor, Send et al. disclose: the light emitter comprises a laser source and an optical splitter, wherein the optical splitter is configured to split spot-shaped laser emitted by the laser source into one or more beams of spot-shaped laser (para. [0227]) motivated by the benefits for improved beam control (Send et al. para. [0227]).
In light of the benefits for improved beam control as taught by Send et al., it would have been obvious tone one of ordinary skill in the art before the effective filing of the claimed invention of modify the apparatus of Dorrance et al. with the teachings of Send et al.
Regarding claim 9, Send et al. disclose: the light emitter comprises a laser source and an optical splitter, wherein the optical splitter is configured to split spot-shaped laser emitted by the laser source into one or more beams of spot-shaped laser (para. [0227]) motivated by the benefits for improved beam control (Send et al. para. [0227]).

Claims 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorrance et al. (US 9,779,561 B1; pub. Oct. 3, 2017) in view of Allen et al. (US 2019/0096057 A1; pub. Mar. 28, 2019).
Regarding claim 13, Dorrance et al. are silent about: calculate an average value of grayscale values of several pixels in each column of the photosensitive sub-area, wherein a calculated result is a result in which pixel information of the M rows is compressed into pixel information of one row or several rows.
In a similar field of endeavor, Allen et al. disclose: calculate an average value of grayscale values of several pixels in each column of the photosensitive sub-area, wherein a calculated result is a result in which pixel information of the M rows is compressed into pixel information of one row or several rows (para. [0252]) motivated by the benefits for speedy image transfer and image processing time (Allen et al. para. [0252]).
In light of the benefits for a low cost, high speed triangulation sensing as taught by Allen et al., it would have been obvious tone one of ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus of Dorrance et al. with the teachings of Allen et al.
Regarding claim 20, Dorrance et al. are silent about: calculating an average value of grayscale values of several pixels in each column of the photosensitive sub-area, wherein a calculated result is a result in which pixel information of the M rows is compressed into pixel information of one row or several rows.
In a similar field of endeavor, Allen et al. disclose: calculating an average value of grayscale values of several pixels in each column of the photosensitive sub-area, wherein a calculated result is a result in which pixel information of the M rows is compressed into pixel information of one row or several rows (para. [0252]) motivated by the benefits for speedy image transfer and image processing time (Allen et al. para. [0252]).
In light of the benefits for a low cost, high speed triangulation sensing as taught by Allen et al., it would have been obvious tone one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Dorrance et al. with the teachings of Allen et al.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dorrance et al. (US 9,779,561 B1; pub. Oct. 3, 2017) in view of Allen et al. (US 2019/0096057 A1; pub. Mar. 28, 2019) and further in view of in view of Sonn et al. (US 2019/0056498 A1; pub. Feb. 21, 2019).
Regarding claim 14, Dorrance et al. are silent about: the array image sensor comprises multiple photosensitive sub-areas, wherein, one or more of the multiple photosensitive sub-areas are set, by the array image sensor, as valid photosensitive areas which generate and output a response signal after collecting the light spots of the reflected light; while the remaining photosensitive sub-areas are set as invalid photosensitive areas which skip outputting a response signal after collecting the light spots of the reflected light.
In a similar field of endeavor, Sonn et al. disclose: the array image sensor comprises multiple photosensitive sub-areas, wherein, one or more of the multiple photosensitive sub-areas are set, by the array image sensor, as valid photosensitive areas which generate and output a response signal after collecting the light spots of the reflected light; while the remaining photosensitive sub-areas are set as invalid photosensitive areas which skip outputting a response signal after collecting the light spots of the reflected light (para. [0241]) motivated by the benefits for improved image quality (Sonn et al. para. [0195]).
In light of the benefits for improved image quality as taught by Sonn et al., it would have been obvious tone one of ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus of Dorrance et al. and Allen et al. with the teachings of Sonn et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU FAYE/               Examiner, Art Unit 2884                                                                                                                                                                                         /DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884